DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-28-2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Bein et al. (U.S. Patent 6,151,110 – listed on the PTO-892 accompanying the Final Rejection dated 07-31-2020).

a monitor 130 [0044]-[0045] installed inside the substrate accommodating container 100 (as shown in Fig. 2) so as to detect a contamination state inside the substrate accommodating container [0045]-[0046],
wherein the contamination state inside the substrate accommodating container 100 is detected [0045]-[0046]; and the monitor is a crystal resonator 131 [0045].
Regarding claim 5, Ra further discloses a control device 246 [0057] for a substrate accommodating container 100 that processes a substrate using a predetermined gas in a substrate processing chamber (as shown in Figs. 4 and 5), the control device 246 comprising: a control unit 246 configured to acquire information indicating a contamination state inside the substrate accommodating container [0057], and… detect abnormality inside the substrate accommodating container 100 based on the acquired information indicating the contamination state [0057].
Ra does not disclose that the surface of the crystal resonator is previously coated with any one of Si, SiO2, and SiN.
Bein discloses that the surface of the crystal resonator (col. 2, line 45) is previously coated with any one of Si, SiO2, and SiN (i.e. coated with a film of SiO2: col. 1, lines 64-66; col. 2, lines 51-54; col. 4, lines 39-42; col. 5, lines 21-22).
Since the art recognizes that Bein’s coating is an equivalent of Ra’s coating, and known for the same purpose of detecting a gas component by deposition of the component onto the 2, and SiN, as taught by Bein.  See MPEP 2144.06(II).
The apparatuses of Ra in view of Bein, as applied above in the rejection of claims 1 and 5, would perform the method and meet the limitations of claim 13.

Regarding claim 4, Ra discloses (Figs. 1-5) the monitor 130 is installed on at least any one of an inner upper surface (as shown in Fig. 2), an inner lower surface, and an inner side surface inside the substrate accommodating container 100 [0048] in response to a type of a predetermined gas used to process the substrate in the substrate processing chamber [0060], [0068].

Regarding claim 6, Ra discloses (Figs. 1-5) a report of error is conducted in a case where the abnormality is detected (i.e. compromised: [0057]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Bein et al. (U.S. Patent 6,151,110), and further in view of Hsiao et al (U.S. Pub. 2009/0317214).

Regarding claim 7, Ra is applied as above, but does not disclose the control unit conducts a recovery process in a case where the abnormality is detected.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts a recovery process in a case where the abnormality is detected, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Regarding claim 8, Ra is applied as above, but does not disclose the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating container is detected based on the information indicating the contamination state during an accumulated predetermined time by referring to a memory unit, in which the acquired information indicating the contamination state is accumulated.
Hsiao discloses the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating container is detected [0047] based on the information indicating the contamination state [0047] during an accumulated predetermined time (i.e. the time when the AMCs are being monitored: [0047]) by referring to a memory unit (implicit, monitors: [0047]), in which the acquired information indicating the contamination state is accumulated [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating 
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Regarding claim 9, Ra is applied as above, but does not disclose in a case where the abnormality inside the substrate accommodating container is detected inside the substrate processing apparatus, the control unit conducts at least one of the recovery processes, in which the control unit causes an inactive gas to be introduced into an inside of the substrate accommodating container, the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas, the control unit causes a processing condition for the substrate in the substrate processing chamber to be changed, and the control unit causes an installation condition of an inactive gas to be changed.
Hsiao discloses in a case where the abnormality inside the substrate accommodating container is detected inside the substrate processing apparatus [0047], the control unit conducts at least one of the recovery processes [0047], in which the control unit causes an inactive gas to be introduced into an inside of the substrate accommodating container [0044], the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas [0043]-[0044], the control unit causes a processing condition for the substrate in the substrate processing chamber to be changed [0043]-[0044], 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that in a case where the abnormality inside the substrate accommodating container is detected inside the substrate processing apparatus, the control unit conducts at least one of the recovery processes, in which the control unit causes an inactive gas to be introduced into an inside of the substrate accommodating container, the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas, the control unit causes a processing condition for the substrate in the substrate processing chamber to be changed, and the control unit causes an installation condition of an inactive gas to be changed, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Regarding claim 10, Ra is applied as above, but does not disclose in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus, the control unit conducts either a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a load port, a purge storage, a substrate accommodating container, a FOUP purge apparatus, or a FOUP stocker and introducing an inactive gas into an inside of the load port, the purge storage, the substrate accommodating container, the FOUP purge apparatus, or the FOUP stocker, or a recovery process of transferring the substrate inside the substrate accommodating container, in 
Hsiao discloses in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus [0047], the control unit conducts a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a FOUP purge apparatus [0044] and introducing an inactive gas into an inside of the substrate accommodating container [0044].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus, the control unit conducts either a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a load port, a purge storage, a substrate accommodating container, a FOUP purge apparatus, or a FOUP stocker and introducing an inactive gas into an inside of the load port, the purge storage, the substrate accommodating container, the FOUP purge apparatus, or the FOUP stocker, or a recovery process of transferring the substrate inside the substrate accommodating container, in which the abnormality is detected, to the FOUP purge storage or the FOUP stocker and holding the transferred substrate in the purge storage or the FOUP stocker, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).


Hsiao discloses the control unit conducts another recovery process [0044] of detecting the abnormality inside the substrate accommodating container again [0047] based on the information indicating the acquired contamination state after the recovery process (i.e. Hsiao’s device is capable of performing the claimed function, should the level of AMCs rise again: [0047]), and processing the substrate in the substrate processing chamber using a predetermined gas [0044].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts another recovery process of detecting the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, and processing the substrate in the substrate processing chamber using a predetermined gas or changing the processing condition for the substrate in the substrate processing chamber in a case where the abnormality is detected again, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Bein et al. (U.S. Patent 6,151,110), and further in view of Hsiao et al (U.S. Pub. 2009/0317214), and further in view of Nishimura et al. (U.S. Pub. 2009/0027634).

Regarding claim 12, Ra is applied as above, but does not disclose the control unit detects the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, and conducts a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again.
Hsiao discloses the control unit detects the abnormality inside the substrate accommodating container [0047] again based on the information indicating the acquired contamination state after the recovery process (i.e. Hsiao’s device is capable of performing the claimed function, should the level of AMCs rise again: [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit detects the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).
Ra also does not disclose conducting a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device to include conducting a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again, as taught by Nishimura.
Such a modification would enhance substrate pattern quality.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852